UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility — arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value June 30, 2014 Class IA: $11.95 Class IB: $11.85 Total return at net asset value Barclays U.S. Aggregate (as of 6/30/14) Class IA shares* Class IB shares† Bond Index 6 months 6.15% 6.01% 3.93% 1 year 9.05 8.75 4.37 5 years 66.90 64.76 26.74 Annualized 10.79 10.50 4.85 10 years 84.56 79.84 61.87 Annualized 6.32 6.04 4.93 Life 493.87 463.61 457.73 Annualized 6.98 6.77 6.74 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Investment-grade corporate bonds 27.4% Agency pass-through 25.4% Agency collateralized mortgage obligations 23.2% Commercial MBS 19.1% Non-agency residential MBS 6.0% High-yield corporate bonds 2.7% Emerging-market bonds 1.3% Equity investments 0.5% Municipal bonds 0.4% Cash and net other assets 17.2% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality P–1 1.5% Aaa 50.9% Aa 1.4% A 9.1% Baa 24.8% Ba 8.6% B 3.3% Caa and below 3.9% Not rated –3.5% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. To be announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings and portfolio credit quality will vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s manager What was the bond market environment like during the six months ended June 30, 2014? Overall, it was a favorable environment for taking credit and prepayment risk, but there were periods of volatility. As the period began, the Federal Reserve [Fed] started reducing its stimulative bond-buying program. With that process under way, lackluster economic data, coupled with concern about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.65%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The capital markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather in the United States that affected some of its most densely populated regions. Treasury yields declined further during the period’s second half, partly as a result of global demand for longer-maturity bonds. Concern about capital flight from Russia due to the Ukraine crisis, along with unrest in the Middle East related to developments in Iraq, prompted investors to once again seek the perceived safety of Treasuries. Demand also received a boost in June when the European Central Bank [ECB] implemented a negative deposit rate of -0.10% in the hope of stimulating bank lending to help stave off deflation and bolster eurozone economic growth. Which holdings and strategies had the biggest influence on the fund’s relative performance? Collectively, our corporate and mortgage-related credit strategies were the biggest contributors to performance versus the benchmark, most notably our holdings of commercial mortgage-backed securities [CMBS] and investment-grade corporate bonds. These sectors were aided by investor demand for higher-yielding securities, supportive fundamentals, and the prospect of increased global liquidity in light of the ECB’s policy announcement. Within CMBS, the fund benefited from solid security selection in BBB/Baa-rated subordinated “mezzanine” bonds, which offer relatively high yields at what we believe are acceptable levels of risk. Elsewhere, positions in non-agency residential mortgage-backed securities [RMBS], particularly pay-option adjustable-rate mortgage-backed bonds, modestly aided performance. Our prepayment strategies, which were implemented with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs], provided a further boost to the fund’s relative return. Although rates fell during the period, the decline wasn’t severe enough to trigger substantial refinancing of the mortgages underlying our CMO holdings. As a result, prepayment speeds that continued to be slower than expected bolstered the securities’ values. On the downside, our interest-rate and yield-curve positioning hampered relative performance. The fund was defensively positioned for a rising-rate environment and a steepening yield curve. We kept duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark, which likely would have helped performance had rates risen. However, U.S. rates declined and the yield curve moderately flattened. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract — to hedge the interest-rate risks associated with our CMO holdings. What is your outlook for the months ahead, and how are you positioning the fund? As 2014’s second quarter came to a close, it appeared that the U.S. economic environment was transitioning back to a positive growth pattern. In our view, U.S. gross domestic product could grow at a 3% to 3.5% rate during the second half of the year, which would likely lead to higher interest rates. Against this backdrop, we have underweight exposure on the 2-to 5-year portion of the yield curve, since we believe this is the area of the curve that would be most affected should the Fed begin to unwind its accommodative monetary policy sooner than the markets are currently anticipating. Additionally, we will continue our efforts to minimize overall interest-rate risk in theportfolio. As for other aspects of portfolio positioning, we plan to maintain overweights in market sectors that have benefited from increased liquidity, such as CMBS and non-agency RMBS. We also expect to continue seeking opportunities in corporate credit and CMOs. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to 2 Putnam VT Inc ome Fund terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since1989. In addition to Michael, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and KevinF.Murphy. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2014, to June 30, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/14 for the 6 months ended 6/30/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $2.96 $4.24 $2.91 $4.16 Ending value (after expenses) $1,061.50 $1,060.10 $1,021.92 $1,020.68 Annualized expense ratio 0.58% 0.83% 0.58% 0.83% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Inc ome Fund The fund’s portfolio 6/30/14 (Unaudited) MORTGAGE-BACKED SECURITIES (44.5%)* Principal amount Value Agency collateralized mortgage obligations (20.5%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.993s, 2032 $46,065 $68,600 IFB Ser. 3408, Class EK, 25.182s, 2037 472,723 691,457 IFB Ser. 2976, Class LC, 23.864s, 2035 65,183 95,836 IFB Ser. 2979, Class AS, 23.717s, 2034 36,210 46,349 IFB Ser. 3072, Class SM, 23.24s, 2035 301,021 432,102 IFB Ser. 3065, Class DC, 19.405s, 2035 467,681 669,471 IFB Ser. 2990, Class LB, 16.558s, 2034 411,218 538,720 IFB Ser. 4105, Class HS, IO, 6.448s, 2042 1,207,922 307,102 IFB Ser. 4139, Class SA, IO, 5.998s, 2042 2,106,861 512,178 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 1,293,678 238,696 IFB Ser. 4143, Class DS, IO, 5.968s, 2042 2,654,745 639,660 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 3,257,331 757,341 IFB Ser. 271, Class S5, IO, 5.848s, 2042 2,219,472 484,511 IFB Ser. 3852, Class NT, 5.848s, 2041 880,751 886,027 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 3,892,804 955,206 IFB Ser. 310, Class S4, IO, 5.798s, 2043 901,324 233,867 IFB Ser. 311, Class S1, IO, 5.798s, 2043 7,482,422 1,700,843 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 1,277,538 279,423 IFB Ser. 314, Class AS, IO, 5.738s, 2043 2,368,739 542,029 Ser. 3632, Class CI, IO, 5s, 2038 80,795 6,920 Ser. 3626, Class DI, IO, 5s, 2037 15,889 174 Ser. 4132, Class IP, IO, 4 1/2s, 2042 3,499,484 580,342 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,351,578 302,348 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,544,465 284,923 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,168,274 107,762 Ser. 4116, Class MI, IO, 4s, 2042 2,965,987 564,207 Ser. 4338, Class TI, IO, 4s, 2029 2,063,023 293,981 Ser. 4165, Class AI, IO, 3 1/2s, 2043 3,044,289 584,599 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 1,516,208 352,695 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,539,438 827,344 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,989,080 459,564 Ser. 4182, Class GI, IO, 3s, 2043 5,055,709 630,259 Ser. 4141, Class PI, IO, 3s, 2042 2,509,553 338,815 Ser. 4158, Class TI, IO, 3s, 2042 6,330,300 868,454 Ser. 4165, Class TI, IO, 3s, 2042 7,471,031 996,635 Ser. 4176, Class DI, IO, 3s, 2042 5,640,048 743,133 Ser. 4183, Class MI, IO, 3s, 2042 2,380,498 332,556 Ser. 13-4206, Class IP, IO, 3s, 2041 2,356,115 318,735 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 3,429,249 383,459 Ser. 4039, Class PI, IO, 2 1/2s, 2027 7,323,734 779,066 Ser. T-56, Class A, IO, 0.524s, 2043 4,579,823 78,000 Ser. T-56, Class 1, IO, zero %, 2043 5,565,888 435 Ser. T-56, Class 2, IO, zero %, 2043 13,066,439 40,833 Ser. T-56, Class 3, IO, zero %, 2043 2,298,736 180 Ser. 3835, Class FO, PO, zero %, 2041 3,062,543 2,596,608 Ser. 3369, Class BO, PO, zero %, 2037 12,441 11,055 Ser. 3391, PO, zero %, 2037 86,282 73,382 Ser. 3300, PO, zero %, 2037 132,709 117,800 Ser. 3175, Class MO, PO, zero %, 2036 25,475 22,449 Ser. 3210, PO, zero %, 2036 58,687 53,813 FRB Ser. 3117, Class AF, zero %, 2036 9,157 7,811 FRB Ser. 3326, Class WF, zero %, 2035 9,417 7,945 FRB Ser. 3036, Class AS, zero %, 2035 3,184 3,139 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 324,425 606,885 IFB Ser. 06-8, Class HP, 24.009s, 2036 382,245 590,817 IFB Ser. 05-45, Class DA, 23.863s, 2035 720,314 1,077,896 IFB Ser. 07-53, Class SP, 23.643s, 2037 256,777 380,644 MORTGAGE-BACKED SECURITIES (44.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 05-122, Class SE, 22.568s, 2035 $616,745 $888,881 IFB Ser. 05-75, Class GS, 19.794s, 2035 309,348 413,629 IFB Ser. 05-106, Class JC, 19.653s, 2035 280,737 414,216 IFB Ser. 05-83, Class QP, 16.999s, 2034 86,875 112,015 IFB Ser. 11-4, Class CS, 12.596s, 2040 491,567 582,059 IFB Ser. 13-19, Class DS, IO, 6.048s, 2041 2,256,545 409,263 Ser. 06-10, Class GC, 6s, 2034 985,276 1,014,834 IFB Ser. 13-59, Class SC, IO, 5.998s, 2043 3,111,921 677,329 IFB Ser. 13-13, Class SA, IO, 5.998s, 2043 3,142,360 810,760 IFB Ser. 12-128, Class ST, IO, 5.998s, 2042 1,312,404 293,362 Ser. 13-98, Class SA, IO, 5.798s, 2043 1,362,343 295,083 IFB Ser. 13-101, Class AS, IO, 5.798s, 2043 5,391,811 1,259,958 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 999,084 240,658 Ser. 13-101, Class SE, IO, 5.748s, 2043 2,901,620 747,341 IFB Ser. 13-136, Class SB, IO, 5.748s, 2044 7,688,921 1,553,085 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 2,958,333 688,996 Ser. 418, Class C24, IO, 4s, 2043 2,137,587 495,820 Ser. 12-124, Class UI, IO, 4s, 2042 6,405,723 1,312,533 Ser. 12-40, Class MI, IO, 4s, 2041 3,127,566 516,761 Ser. 12-62, Class EI, IO, 4s, 2041 3,594,728 636,090 Ser. 12-22, Class CI, IO, 4s, 2041 2,520,826 438,808 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,447,859 1,004,938 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 2,210,399 391,415 Ser. 13-55, Class IK, IO, 3s, 2043 2,014,046 279,952 Ser. 12-144, Class KI, IO, 3s, 2042 7,457,527 1,023,918 Ser. 13-55, Class PI, IO, 3s, 2042 3,569,165 438,044 Ser. 13-67, Class IP, IO, 3s, 2042 3,881,741 460,413 Ser. 13-30, Class IP, IO, 3s, 2041 2,346,500 213,086 Ser. 13-23, Class LI, IO, 3s, 2041 2,535,581 266,185 Ser. 14-28, Class AI, IO, 3s, 2040 4,809,491 757,495 Ser. 03-W10, Class 1, IO, 1.083s, 2043 2,771,917 78,610 Ser. 07-64, Class LO, PO, zero %, 2037 57,996 51,399 Ser. 372, Class 1, PO, zero %, 2036 73,103 70,990 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.497s, 2042 2,882,397 683,532 IFB Ser. 11-56, Class SI, IO, 6.497s, 2041 9,726,007 1,746,122 IFB Ser. 10-163, Class SI, IO, 6.478s, 2037 1,196,386 176,468 IFB Ser. 11-56, Class MI, IO, 6.297s, 2041 148,337 34,385 IFB Ser. 13-113, Class SL, IO, 6.077s, 2042 1,552,422 266,459 IFB Ser. 13-124, Class SC, IO, 6.047s, 2041 1,879,565 312,478 IFB Ser. 13-129, Class SN, IO, 5.997s, 2043 1,492,971 259,165 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 1,409,825 253,416 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 1,698,760 361,252 Ser. 13-149, Class MS, IO, 5.947s, 2039 2,662,740 452,293 IFB Ser. 14-32, Class CS, IO, 5.947s, 2044 2,103,772 475,978 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 5,698,382 1,112,894 IFB Ser. 10-151, Class SA, IO, 5.897s, 2040 848,281 151,333 IFB Ser. 11-70, Class SM, IO, 5.738s, 2041 1,760,000 422,893 Ser. 14-25, Class QI, IO, 5s, 2044 4,452,911 1,031,918 Ser. 13-3, Class IT, IO, 5s, 2043 1,914,383 392,053 Ser. 11-116, Class IB, IO, 5s, 2040 2,332,655 175,086 Ser. 13-16, Class IB, IO, 5s, 2040 3,555,839 318,755 Ser. 10-35, Class UI, IO, 5s, 2040 2,154,483 480,841 Ser. 10-9, Class UI, IO, 5s, 2040 14,954,727 3,312,751 Ser. 09-121, Class UI, IO, 5s, 2039 4,532,377 1,036,691 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,832,486 424,385 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,028,027 424,439 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,934,070 419,127 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 2,389,965 342,219 Ser. 14-2, Class IL, IO, 4s, 2044 5,174,762 1,191,004 Putnam VT Income Fund 5 MORTGAGE-BACKED SECURITIES (44.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-56, Class IB, IO, 4s, 2042 $3,764,776 $861,349 Ser. 12-41, Class IP, IO, 4s, 2041 4,636,955 892,615 Ser. 14-4, Class IK, IO, 4s, 2039 3,515,264 581,600 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,208,427 350,301 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,757,882 472,453 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 2,922,694 701,330 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 4,981,105 602,116 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 1,970,242 302,294 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 2,078,345 310,297 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,997,514 338,998 Ser. 13-53, Class PI, IO, 3s, 2041 3,388,655 463,026 Ser. 13-23, Class IK, IO, 3s, 2037 1,655,822 289,918 Ser. 14-46, Class KI, IO, 3s, 2036 1,769,729 263,884 Ser. 14-44, Class IC, IO, 3s, 2028 4,143,559 488,489 Ser. 10-151, Class KO, PO, zero %, 2037 327,926 283,771 Ser. 06-36, Class OD, PO, zero %, 2036 7,751 6,858 Commercial mortgage-backed securities (17.9%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 699,000 732,054 FRB Ser. 07-2, Class A2, 5.634s, 2049 74,235 74,495 FRB Ser. 05-1, Class B, 5.466s, 2042 319,000 329,766 Ser. 06-6, Class AJ, 5.421s, 2045 417,000 433,920 FRB Ser. 05-5, Class B, 5.388s, 2045 1,500,000 1,566,000 Ser. 06-6, Class A2, 5.309s, 2045 55,303 55,428 Ser. 07-1, Class XW, IO, 0.494s, 2049 3,892,228 30,110 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.531s, 2051 9,567,264 90,640 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.65s, 2041 410,000 416,150 Ser. 04-4, Class XC, IO, 0.872s, 2042 2,908,156 7,695 Ser. 04-5, Class XC, IO, 0.834s, 2041 12,268,146 25,358 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 945,824 477 Ser. 05-1, Class XW, IO, 0.036s, 2042 79,845,101 3,992 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 364,151 Ser. 04-PR3I, Class X1, IO, 0.743s, 2041 346,129 1,018 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.605s, 2039 1,442,000 1,465,937 Ser. 06-PW14, Class X1, IO, 0.832s, 2038 7,871,716 121,067 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.744s, 2047 241,000 273,246 FRB Ser. 11-C2, Class E, 5.744s, 2047 391,000 414,284 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 1,025,000 1,027,255 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.559s, 2049 52,801,499 369,610 Ser. 07-CD4, Class XW, IO, 0.559s, 2049 18,207,261 145,658 COMM Mortgage Trust Ser. 12-CR1, Class XA, IO, 2.393s, 2045 4,936,789 545,031 Ser. 12-CR3, Class XA, IO, 2.345s, 2045 8,637,754 1,038,871 Ser. 14-CR16, Class XA, IO, 1.447s, 2047 6,974,370 560,415 Ser. 06-C8, Class XS, IO, 0.706s, 2046 24,169,877 275,855 COMM Mortgage Trust 144A FRB Ser. 12-CR3, Class E, 4.927s, 2045 745,000 737,818 Credit Suisse Commercial Mortgage Trust 144A Ser. 07-C2, Class AX, IO, 0.226s, 2049 41,723,237 197,204 MORTGAGE-BACKED SECURITIES (44.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 $349,000 $360,327 Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 459,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 495,624 545,187 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 627,685 9,553 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s,2049 435,799 439,068 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.396s, 2031 1,195 1,193 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 236,686 236,686 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 301,850 2,190 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.902s, 2032 89,452 64,477 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.382s, 2049 56,618,757 332,465 Ser. 05-C3, Class XC, IO, 0.282s, 2045 95,458,031 146,880 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.463s, 2029 1,195,580 44,107 Ser. 05-C1, Class X1, IO, 0.765s, 2043 17,675,225 63,030 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 444,000 451,193 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.955s, 2038 386,000 387,206 Ser. 06-GG6, Class A2, 5.506s, 2038 6,308 6,310 Ser. 05-GG4, Class B, 4.841s, 2039 955,000 959,966 Ser. 13-GC10, Class XA, IO, 1.896s, 2046 8,809,222 914,573 Ser. 14-GC22, Class XA, IO, 1.096s, 2047 13,911,000 1,057,685 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 30,008 29,972 FRB Ser. 13-GC10, Class E, 4.562s, 2046 414,000 345,193 FRB Ser. GC10, Class D, 4.562s, 2046 820,000 760,386 Ser. 06-GG6, Class XC, IO, 0.158s, 2038 37,643,671 26,012 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.713s, 2046 350,000 314,422 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s,2051 384,722 409,543 JPMorgan Chase Commercial Mortgage SecuritiesTrust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 434,000 460,214 FRB Ser. 07-LD12, Class A3, 6.146s, 2051 349,576 350,207 FRB Ser. 07-LD11, Class A2, 5.976s, 2049 632,225 636,966 FRB Ser. 04-CB9, Class B, 5.773s, 2041 463,416 463,416 FRB Ser. 06-LDP6, Class B, 5.687s, 2043 753,000 753,000 Ser. 06-LDP8, Class B, 5.52s, 2045 348,000 357,396 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 281,798 Ser. 13-LC11, Class AS, 3.216s, 2046 353,000 336,426 Ser. 13-C16, Class XA, IO, 1.542s, 2046 4,580,943 330,240 Ser. 06-LDP8, Class X, IO, 0.725s, 2045 23,142,643 238,531 Ser. 07-LDPX, Class X, IO, 0.488s, 2049 19,347,958 171,481 JPMorgan Chase Commercial Mortgage SecuritiesTrust 144A FRB Ser. 10-C1, Class D, 6.522s, 2043 731,000 831,634 FRB Ser. 07-CB20, Class C, 6.379s, 2051 369,000 347,735 FRB Ser. 11-C3, Class E, 5.752s, 2046 978,000 1,053,416 FRB Ser. 11-C3, Class F, 5.752s, 2046 387,000 390,045 FRB Ser. 01-C1, Class H, 5.626s, 2035 392,054 398,445 6 Putnam VT Inc ome Fund MORTGAGE-BACKED SECURITIES (44.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage SecuritiesTrust 144A FRB Ser. 12-C6, Class E, 5 3/8s, 2045 $305,000 $314,994 FRB Ser. 12-C8, Class D, 4.823s, 2045 1,190,000 1,218,174 FRB Ser. 12-C8, Class E, 4.823s, 2045 389,000 385,906 FRB Ser. 12_LC9, Class D, 4.573s, 2047 706,000 713,194 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 550,043 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 357,166 Ser. 05-CB12, Class X1, IO, 0.493s, 2037 13,467,853 38,262 Ser. 06-LDP6, Class X1, IO, 0.249s, 2043 36,511,145 81,164 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 286,042 298,914 Ser. 98-C4, Class G, 5.6s, 2035 13,121 13,199 Ser. 98-C4, Class H, 5.6s, 2035 441,000 460,291 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 438,000 429,788 FRB Ser. 05-C2, Class C, 5 3/8s, 2040 725,000 728,915 Ser. 06-C7, Class A2, 5.3s, 2038 672,496 687,237 Ser. 07-C2, Class XW, IO, 0.738s, 2040 2,676,497 38,467 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,546,237 Ser. 06-C7, Class XCL, IO, 0.85s, 2038 32,896,299 448,442 Ser. 06-C7, Class XW, IO, 0.85s, 2038 17,567,518 239,480 Ser. 07-C2, Class XCL, IO, 0.738s, 2040 57,990,209 835,929 Ser. 05-C2, Class XCL, IO, 0.484s, 2040 68,143,826 134,788 Ser. 05-C7, Class XCL, IO, 0.371s, 2040 45,331,590 107,844 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.47s, 2051 443,000 487,433 FRB Ser. 07-C1, Class A3, 6.033s, 2050 183,622 184,495 FRB Ser. 05-LC1, Class D, 5.602s, 2044 600,000 620,250 FRB Ser. 05-CKI1, Class B, 5.457s, 2037 1,242,000 1,286,712 FRB Ser. 05-CKI1, Class C, 5.457s, 2037 864,000 873,806 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.067s, 2039 3,376,060 3,352 Ser. 05-MCP1, Class XC, IO, 0.766s, 2043 18,116,255 67,501 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.914s, 2037 86,865 2,649 Ser. 05-C3, Class X, IO, 6.525s, 2044 820,787 47,688 Ser. 06-C4, Class X, IO, 6.472s, 2045 2,171,164 164,140 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 526,000 538,466 Ser. 06-4, Class AJ, 5.239s, 2049 295,000 300,546 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 310,961 Ser. 06-4, Class XC, IO, 0.26s, 2049 63,616,181 884,265 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.218s, 2046 247,000 224,111 FRB Ser. 13-C10, Class E, 4.218s, 2046 633,000 549,634 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.773s, 2049 188,443 188,631 FRB Ser. 07-HQ12, Class A2FX, 5.773s, 2049 127,221 128,086 Ser. 07-IQ14, Class A2, 5.61s, 2049 337,890 339,392 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.356s, 2049 356,000 368,958 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 624,734 625,471 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 848,909 212,227 MORTGAGE-BACKED SECURITIES (44.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 F $776,000 $763,159 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,462,470 Ser. 06-C29, IO, 0.53s, 2048 28,036,681 247,003 Ser. 07-C34, IO, 0.494s, 2046 8,120,083 98,253 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.59s, 2042 364,000 366,803 Ser. 06-C26, Class XC, IO, 0.185s, 2045 11,948,366 18,162 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.938s, 2045 442,000 395,060 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.298s, 2046 600,000 645,660 Ser. 13-C17, Class XA, IO, 1.779s, 2046 6,520,220 588,857 Ser. 13-C14, Class XA, IO, 1.059s, 2046 16,475,425 943,548 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.647s, 2044 1,133,000 1,213,103 FRB Ser. 11-C4, Class E, 5.415s, 2044 766,000 789,789 FRB Ser. 12-C7, Class D, 5.002s, 2045 971,000 1,001,334 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 540,768 Ser. 14-C19, Class D, 4.234s, 2047 455,000 406,798 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 510,608 Ser. 12-C10, Class XA, IO, 1.961s, 2045 24,337,563 2,565,666 Ser. 13-C12, Class XA, IO, 1.649s, 2048 11,230,305 973,039 Ser. 13-C11, Class XA, IO, 1.644s, 2045 7,583,512 599,742 Residential mortgage-backed securities (non-agency) (6.1%) BCAP, LLC Trust 144A FRB Ser. 10-RR1, Class 3A3, 5.246s, 2035 450,000 450,000 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M1, 0.977s, 2034 1,408,518 1,239,496 Citigroup Mortgage Loan Trust, Inc. 144a Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 333,125 Countrywide Alternative Loan Trust FRB Ser. 04-J5, Class M1, 1.05s, 2034 750,000 675,450 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.442s, 2035 608,553 587,375 MortgageIT Trust FRB Ser. 05-1, Class 1M2, 0.742s, 2035 1,162,587 1,049,167 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.662s, 2045 826,741 729,599 FRB Ser. 05-AR19, Class A1C3, 0.652s, 2045 2,367,481 2,083,383 FRB Ser. 2004-AR13, Class A1B2, 0.642s, 2034 3,331,775 3,104,881 FRB Ser. 05-AR11, Class A1B2, 0.602s, 2045 628,830 559,658 FRB Ser. 05-AR13, Class A1C4, 0.582s, 2045 4,666,905 4,060,207 FRB Ser. 05-AR17, Class A1B2, 0.562s, 2045 2,280,574 2,006,905 FRB Ser. 05-AR11, Class A1B3, 0.552s, 2045 3,007,239 2,676,443 FRB Ser. 05-AR8, Class 2AC3, 0.542s, 2045 501,975 449,268 Total mortgage-backed securities (cost $133,404,796) CORPORATE BONDS AND NOTES (30.9%)* Principal amount Value Banking (5.0%) Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) $150,000 $151,894 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 654,851 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 672,600 665,874 Putnam VT Income Fund 7 CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Banking cont. BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) $305,000 $317,963 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 455,000 523,587 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 715,000 850,904 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 116,250 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 202,000 205,788 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 220,222 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 90,000 90,900 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 120,000 153,383 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 485,404 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 84,745 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands bank guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 264,640 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 226,927 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 315,000 348,863 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 171,000 164,288 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 454,000 505,211 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 130,000 194,025 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 313,958 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,135,000 1,280,436 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 200,000 202,363 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 174,330 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s,2017 405,000 460,675 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 212,000 225,568 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 925,000 1,036,000 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.991s, 2026 100,000 89,610 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 300,000 346,091 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 234,971 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 530,000 538,161 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 191,305 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 841,255 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 54,002 CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Banking cont. Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) $260,000 $282,100 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 600,000 683,250 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.231s, 2037 1,525,000 1,286,719 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 426,441 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,499,719 Basic materials (1.0%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 303,188 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 184,000 196,692 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 79,402 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 62,819 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 190,000 187,231 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 115,724 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 96,263 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 126,967 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 16,348 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 271,000 298,192 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 94,000 96,984 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 77,891 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 245,000 278,758 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 100,000 111,915 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 207,414 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 35,802 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 266,740 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 104,600 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 365,000 493,177 Capital goods (0.8%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 337,513 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 110,000 107,140 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 458,000 636,963 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 261,400 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 105,954 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 117,861 8 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Capital goods cont. Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 $210,000 $240,994 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 535,000 757,637 Communication services (3.4%) American Tower Corp. sr. unsec. notes 7s, 2017 R 505,000 587,696 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 100,000 100,388 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 450,000 459,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 265,579 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 701,408 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 324,500 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 416,666 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021(France) 76,000 81,617 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 633,000 732,849 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 350,874 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 92,468 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,018,864 SBA Tower Trust 144A notes 2.933s, 2017 175,000 177,763 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 260,435 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 776,915 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 250,938 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 686,959 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 94,845 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 297,846 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 113,000 152,010 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 50,000 64,124 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 161,101 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 40,000 58,685 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 135,000 182,579 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 515,000 631,591 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 53,400 1,377,016 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 265,806 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 49,937 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 527,330 CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Consumer cyclicals (2.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 $420,000 $536,800 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 295,035 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 230,000 331,609 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 242,550 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 3,000 3,308 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 520,000 698,767 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 120,000 129,000 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 135,000 127,500 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 305,494 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 58,879 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 474,000 633,704 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 660,763 General Motors Co. 144A sr. unsec. unsub. notes 6 1/4s, 2043 90,000 103,275 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 175,000 177,625 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 250,000 253,750 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 75,000 77,438 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 219,771 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 172,000 195,552 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 100,000 122,747 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 450,207 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 78,000 89,869 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 37,000 40,790 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 175,000 170,849 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 312,813 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 125,000 135,313 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 178,000 222,647 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 129,809 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 74,346 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 315,000 313,147 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 160,000 165,674 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 91,346 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 170,000 173,800 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 55,327 QVC, Inc. company guaranty sr. notes 4.85s, 2024 276,000 288,612 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Consumer cyclicals cont. Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 $460,000 $638,776 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 275,000 281,875 Consumer finance (0.1%) International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 290,550 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 110,430 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 242,000 248,242 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 32,000 41,931 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 127,000 168,768 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 250,000 382,547 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 509,046 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 345,000 462,768 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 75,000 74,438 CVS Caremark Corp. sr. notes 6.036s, 2028 31,663 36,322 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 724,803 904,887 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 133,526 142,221 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 102,000 107,111 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 155,000 203,104 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 595,000 599,407 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 200,000 195,857 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 387,000 374,699 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 211,000 267,205 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 284,149 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 345,000 446,466 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 176,496 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 216,122 Energy (2.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 210,790 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 769,206 Anadarko Petroleum Corp. sr. unsec. notes 7.2s,2029 91,000 114,210 Anadarko Petroleum Corp. sr. unsec. notes 6.45s,2036 275,000 350,693 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 204,695 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 128,196 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 310,000 341,828 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 132,954 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 290,943 CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Energy cont. Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) $280,000 $269,953 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 196,856 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 406,147 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 221,450 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 859,840 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 526,000 597,668 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 25,000 29,250 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 190,682 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 505,625 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 57,383 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 410,047 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 489,547 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 116,403 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 130,672 Weatherford International, Ltd. of Bermuda company guaranty notes 6 1/2s, 2036 (Bermuda) 90,000 106,979 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 210,000 275,582 Williams Companies, Inc. (The) sr. unsec. notes 4.55s, 2024 100,000 100,990 Williams Partners LP sr. unsec. notes 5.4s, 2044 233,000 249,210 Williams Partners LP sr. unsec. notes 4.3s, 2024 232,000 240,618 Financial (1.0%) Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 62,101 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 574,740 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 542,321 CIT Group, Inc. sr. unsec. notes 5s, 2023 100,000 102,500 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 765,000 851,063 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 350,000 461,706 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 515,000 605,125 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 218,000 232,988 Health care (0.6%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 1,003,480 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 98,100 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 302,623 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 100,000 101,648 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 125,000 127,670 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 105,367 10 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Health care cont. UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 $165,000 $172,760 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s,2042 195,000 198,536 Insurance (4.1%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 727,383 Aflac, Inc. sr. unsec. notes 6.45s, 2040 237,000 300,697 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 706,000 972,515 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,065,000 1,011,528 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 149,975 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 400,000 434,000 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 850,000 896,871 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 289,000 274,911 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 400,000 472,500 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 419,809 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 233,200 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 540,000 608,232 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 780,000 1,242,207 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 1,500,000 1,863,750 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 94,988 Nationwide Financial Services, Inc. notes 5 5/8s,2015 260,000 266,566 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 272,357 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 538,384 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 42,000 45,722 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 840,000 934,500 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 159,989 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 229,108 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 352,871 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 239,000 318,731 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 349,469 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 460,586 Investment banking/Brokerage (0.7%) Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 543,415 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.224s, 2047 2,137,000 1,704,258 Real estate (1.9%) ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 305,000 312,783 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 965,000 1,059,549 CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Real estate cont. CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R $476,000 $507,496 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 525,000 664,315 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 120,000 143,006 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 211,514 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 R 190,000 197,365 EPR Properties unsec. notes 5 1/4s, 2023 R 300,000 313,239 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 455,695 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 170,000 177,319 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 355,000 386,950 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 128,853 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 R 185,000 201,430 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 240,000 281,547 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,138,141 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 265,000 275,621 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 326,000 300,873 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 163,525 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 281,000 295,415 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 115,000 136,994 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 223,575 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 118,900 127,224 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 41,000 39,244 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 74,000 70,245 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 250,168 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 263,125 303,909 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 200,746 221,824 Utilities and power (4.8%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 306,718 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 114,455 Beaver Valley Funding Corp. sr. bonds 9s, 2017 40,000 42,204 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 747,056 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 786,400 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 195,000 237,408 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 202,680 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 218,155 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 692,994 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 531,920 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (30.9%)* cont. Principal amount Value Utilities and power cont. El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 $230,000 $269,855 Electricite de France 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 220,000 229,834 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 415,000 551,682 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 1,018,900 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 280,000 315,244 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 339,898 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 160,607 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 341,249 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 58,000 57,763 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 248,233 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 211,301 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 140,000 156,347 Kansas Gas and Electric Co. bonds 5.647s, 2021 148,052 159,120 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 240,000 247,800 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 345,000 458,441 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 607,521 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 238,565 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 228,281 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 161,000 205,746 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 165,000 177,381 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 196,708 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 265,000 319,583 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 266,675 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 450,000 484,817 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 10,014 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,062,969 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 640,079 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 120,664 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 538,448 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 952,744 West Penn Power Co. 144A sr. bonds 5.95s, 2017 395,000 446,558 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 841,477 Total corporate bonds and notes (cost $91,773,284) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (27.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.8%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, July 1, 2041 $3,000,000 $3,307,031 4 1/2s, TBA, July 1, 2044 7,000,000 7,645,313 4s, TBA, July 1, 2044 8,000,000 8,563,750 3 1/2s, TBA, July 1, 2044 3,000,000 3,124,922 U.S. Government Agency Mortgage Obligations (20.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 F 1,700,000 1,845,081 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, July 1, 2044 2,000,000 2,253,281 5 1/2s, TBA, July 1, 2044 2,000,000 2,239,375 5s, March 1, 2038 58,980 65,491 4 1/2s, with due dates from May 1, 2041 to February 1, 2044 2,445,904 2,655,764 4 1/2s, TBA, July 1, 2044 10,000,000 10,831,250 4s, with due dates from June 1, 2042 to November 1, 2044 12,101,198 12,789,926 4s, January 1, 2044 ## 293,333 312,823 4s, April 1, 2042 ## 587,617 626,662 4s, TBA, July 1, 2044 15,000,000 15,921,093 3 1/2s, TBA, July 1, 2044 7,000,000 7,206,718 3s, TBA, July 1, 2044 10,000,000 9,879,688 Total U.S. government and agency mortgage obligations (cost $89,172,528) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $132,000 $132,248 3 1/2s, May 15, 2020 i 131,000 143,831 Total U.S. treasury obligations (cost $275,757) PREFERRED STOCKS (0.5%)* Shares Value Citigroup, Inc. Ser. K, $1.719 pfd. 50,360 $1,366,770 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 15,500 350,920 Total preferred stocks (cost $1,687,270) MUNICIPAL BONDS AND NOTES (0.4%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $498,575 IL State G.O. Bonds, 4.421s, 1/1/15 165,000 168,199 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 391,892 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 288,385 Total municipal bonds and notes (cost $1,057,317) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%)* Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $400,000 $424,247 Total foreign government and agency bonds and notes (cost $399,171) 12 Putnam VT Inc ome Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/ Sep-24 Sep-14/2.8425 $16,241,400 $300,953 Total purchased swap options outstanding (cost $196,521) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.5%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $16,000,000 $498,176 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 18,000,000 149,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 18,000,000 149,040 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 6,000,000 46,074 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.31 8,000,000 35,104 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 18,000,000 146,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 18,000,000 146,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 18,000,000 146,340 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 18,000,000 146,340 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.44 6,000,000 29,778 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.25 6,000,000 25,368 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.09 6,000,000 22,104 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.56 4,000,000 22,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.34 8,000,000 13,192 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.88 4,000,000 12,064 Total purchased options outstanding (cost $1,700,156) SHORT-TERM INVESTMENTS (17.9%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L Shares 53,971,405 $53,971,405 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.11%, August 21, 2014 # ∆ § $5,100,000 5,099,305 Total short-term investments (cost $59,070,710) Total investments (cost $378,737,510) Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through June30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $330,648,521. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ##Forward commitment, in part or in entirety (Note 1). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $118,557,233 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/14 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-Dollar 90 day (Short) 284 $70,495,900 Sep-15 $(28,285) U.S. Treasury Bond 30 yr (Short) 201 27,574,688 Sep-14 (96,632) U.S. Treasury Bond Ultra 30 yr (Long) 42 6,297,375 Sep-14 38,311 U.S. Treasury Note 2 yr (Long) 19 4,172,281 Sep-14 495 U.S. Treasury Note 5 yr (Long) 86 10,273,641 Sep-14 (6,257) U.S. Treasury Note 10 yr (Long) 13 1,627,234 Sep-14 585 U.S. Treasury Note 10 yr (Short) 16 2,002,750 Sep-14 (781) Total Putnam VT Income Fund 13 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/14 (premiums $1,608,566) (Unaudited) Counterparty Fixed obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.6425 $16,241,400 $124,084 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 16,241,400 202,043 (2.60)/3 month USD-LIBOR-BBA/ Jan-25 Jan-15/2.60 26,483,000 243,908 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/ Aug-24 Aug-14/2.515 17,671,600 55,666 (2.60)/3 month USD-LIBOR-BBA/ Feb-25 Feb-15/2.60 13,241,500 123,543 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 970,023 Total WRITTEN OPTIONS OUTSTANDING at 6/30/14 Expiration date/ Contract (premiums $1,565,625) (Unaudited) strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$100.55 $16,000,000 $348,848 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/101.55 16,000,000 211,536 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 18,000,000 87,120 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 18,000,000 87,120 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 18,000,000 47,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 18,000,000 47,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 6,000,000 22,860 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.31 8,000,000 16,056 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 6,000,000 12,144 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/99.31 8,000,000 6,856 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 18,000,000 85,140 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 18,000,000 85,140 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 18,000,000 46,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 18,000,000 46,440 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 18,000,000 82,980 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 18,000,000 82,980 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 18,000,000 45,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 18,000,000 45,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.44 6,000,000 10,908 WRITTEN OPTIONS OUTSTANDING at 6/30/14 (premiums $1,565,625) (Unaudited) Expiration date/ Contract cont. strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/$101.25 $6,000,000 $8,880 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.56 4,000,000 8,332 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.09 6,000,000 6,984 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.34 8,000,000 4,464 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.88 4,000,000 4,140 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.44 6,000,000 3,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.25 6,000,000 2,976 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.56 4,000,000 2,896 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.09 6,000,000 2,460 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.88 4,000,000 1,244 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.34 8,000,000 1,216 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/ Aug-44 (Purchased) Aug-14/3.60 $3,440,000 $(34,400) $(31,338) (3.20)/3 month USD-LIBOR-BBA/ Aug-44 (Written) Aug-14/3.20 3,440,000 33,110 16,856 JPMorgan Chase Bank N.A. (3.6275)/3 month USD-LIBOR-BBA/ Aug-44 (Purchased) Aug-14/3.6275 3,440,000 (36,120) (33,093) (3.2275)/3 month USD-LIBOR-BBA/ Aug-44 (Written) Aug-14/3.2275 3,440,000 34,228 10,870 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/14 (proceeds receivable $5,354,219) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, July1,2044 $4,000,000 7/14/14 $4,332,500 Federal National Mortgage Association, 4s, July1,2044 1,000,000 7/14/14 1,061,406 Total 14 Putnam VT Inc ome Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $19,300,000 E $93,889 9/17/16 3 month USD-LIBOR-BBA 1.00% $(18,861) 7,334,000 E (97,270) 9/17/19 3 month USD-LIBOR-BBA 2.25% 56,458 11,395,000 E (474,250) 9/17/24 3 month USD-LIBOR-BBA 3.25% 100,583 937,000 E 95,763 9/17/44 3 month USD-LIBOR-BBA 4.00% (27,296) 8,835,800 (63,292) 7/2/24 2.6025% 3 month (54,139) USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $390,620 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $(221) 30 year Fannie Mae pools 649,400 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (94) 30 year Fannie Mae pools Barclays Bank PLC 923,349 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 8,605 30 year Fannie Mae pools 621,463 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (351) 30 year Fannie Mae pools 2,069,084 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (12,081) 30 year Fannie Mae pools 1,829,389 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 16,670 30 year Fannie Mae pools 1,651,939 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 15,569 30 year Fannie Mae pools 7,298,722 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (4,121) 30 year Fannie Mae pools 5,406,892 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (31,570) 30 year Fannie Mae pools 3,414,188 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 32,178 30 year Fannie Mae pools 198,004 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 2,196 30 year Fannie Mae pools 450,242 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,243 30 year Fannie Mae pools 1,968,366 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (284) 30 year Fannie Mae pools 532,926 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (570) 30 year Fannie Mae pools 4,629,308 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (27,030) 30 year Fannie Mae pools 5,437,577 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 51,248 30 year Fannie Mae pools 1,647,329 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 18,268 30 year Fannie Mae pools 88,600 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (58) 30 year Fannie Mae pools 289,956 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,733 30 year Fannie Mae pools 219,292 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,793 30 year Ginnie Mae II pools 3,151,697 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 29,704 30 year Fannie Mae pools 1,953,914 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,409) 30 year Fannie Mae pools Putnam VT Income Fund 15 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $278,218 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $2,535 30 year Fannie Mae pools 1,677,170 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 15,630 30 year Fannie Mae pools 7,460,516 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 70,313 30 year Fannie Mae pools 1,103,094 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 10,396 30 year Fannie Mae pools 190,619 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,737 30 year Fannie Mae pools 617,816 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 5,630 30 year Fannie Mae pools 447,863 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,081 30 year Fannie Mae pools 4,629,771 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (27,033) 30 year Fannie Mae pools 1,699,837 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% (9,745) 30 year Fannie Mae pools 707,444 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (5,527) 30 year Fannie Mae pools 353,675 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (2,763) 30 year Fannie Mae pools 353,675 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (2,763) 30 year Fannie Mae pools 548,986 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (79) 30 year Fannie Mae pools 709,886 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (5,547) 30 year Fannie Mae pools 1,843,619 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (14,405) 30 year Fannie Mae pools 709,886 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (5,547) 30 year Fannie Mae pools 637,543 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 6,009 30 year Ginnie Mae II pools 1,470,087 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (8,584) 30 year Fannie Mae pools 901,550 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (586) 30 year Fannie Mae pools 1,417,330 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (11,074) 30 year Fannie Mae pools 268,795 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (956) 30 year Fannie Mae pools 419,390 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,449) 30 year Fannie Mae pools 1,171,978 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (6,843) 30 year Fannie Mae pools Citibank, N.A. 1,735,234 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 16,354 30 year Fannie Mae pools 3,037,335 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 28,626 30 year Fannie Mae pools 1,637,492 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 236 30 year Fannie Mae pools 1,600,043 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 231 30 year Fannie Mae pools 16 Putnam VT Inc ome Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $1,146,787 $— 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% $(1,038) 30 year Fannie Mae pools 2,126,806 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 307 30 year Fannie Mae pools 1,004,142 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 145 30 year Fannie Mae pools 101,237 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 15 30 year Fannie Mae pools 1,377,291 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (4,899) 30 year Fannie Mae pools 7,275,236 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 7,695 30 year Ginnie Mae II pools 1,149,071 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (649) 30 year Fannie Mae pools 966,693 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (140) 30 year Fannie Mae pools Goldman Sachs International 1,125,780 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (732) 30 year Fannie Mae pools 868,499 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (565) 30 year Fannie Mae pools 3,102,903 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (3,318) 30 year Fannie Mae pools 1,090,877 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (709) 30 year Fannie Mae pools 1,541,750 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (871) 30 year Fannie Mae pools 1,541,750 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (871) 30 year Fannie Mae pools 1,486,871 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (215) 30 year Fannie Mae pools 1,611,458 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (9,409) 30 year Fannie Mae pools 605,385 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,535) 30 year Fannie Mae pools 31,450 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (18) 30 year Fannie Mae pools 38,273 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (6) 30 year Fannie Mae pools 620,629 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,320) 30 year Fannie Mae pools 143,892 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (154) 30 year Fannie Mae pools 1,308,030 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (1,399) 30 year Fannie Mae pools 868,869 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,073) 30 year Fannie Mae pools 2,207,584 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (12,890) 30 year Fannie Mae pools 1,042,643 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (6,088) 30 year Fannie Mae pools 81,841 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (478) 30 year Fannie Mae pools 218,305 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,275) 30 year Fannie Mae pools 581,128 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (378) 30 year Fannie Mae pools Putnam VT Income Fund 17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $1,233,822 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% $(802) 30 year Fannie Mae pools 1,292,824 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (731) 30 year Fannie Mae pools 2,161,439 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (2,311) 30 year Fannie Mae pools 1,885,936 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,066) 30 year Fannie Mae pools 623,062 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (90) 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,154,763 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (162) 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $12,483 $219,000 5/11/63 300 bp $16,622 CMBX NA BBB– Index BBB–/P 13,088 212,000 5/11/63 300 bp 17,094 CMBX NA BBB– Index BBB–/P 6,388 106,000 5/11/63 300 bp 8,391 CMBX NA BBB– Index BBB–/P 3,281 48,000 5/11/63 300 bp 4,188 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 21,618 195,000 5/11/63 300 bp 25,303 Credit Suisse International CMBX NA BBB– Index BBB–/P 14,240 347,000 5/11/63 300 bp 20,798 CMBX NA BBB– Index BBB–/P 23,758 310,000 5/11/63 300 bp 29,617 CMBX NA BBB– Index BBB–/P 24,292 215,000 5/11/63 300 bp 28,356 CMBX NA BBB– Index BBB–/P 15,589 214,000 5/11/63 300 bp 19,633 CMBX NA BBB– Index BBB–/P 2,403 207,000 5/11/63 300 bp 6,316 CMBX NA BBB– Index BBB–/P 2,888 188,000 5/11/63 300 bp 6,442 CMBX NA BBB– Index BBB–/P 5,416 178,000 5/11/63 300 bp 8,780 CMBX NA BBB– Index BBB–/P 3,136 178,000 5/11/63 300 bp 6,500 CMBX NA BBB– Index BBB–/P 13,627 176,000 5/11/63 300 bp 16,954 CMBX NA BBB– Index BBB–/P 11,512 175,000 5/11/63 300 bp 14,820 CMBX NA BBB– Index BBB–/P 13,884 174,000 5/11/63 300 bp 17,172 CMBX NA BBB– Index BBB–/P 13,770 173,000 5/11/63 300 bp 17,040 CMBX NA BBB– Index BBB–/P 10,475 108,000 5/11/63 300 bp 12,517 CMBX NA BBB– Index BBB–/P 1,956 16,000 5/11/63 300 bp 2,258 CMBX NA BB Index — (576) 75,000 5/11/63 (500 bp) (2,431) CMBX NA BB Index — (718) 75,000 5/11/63 (500 bp) (2,573) CMBX NA BB Index — (684) 75,000 5/11/63 (500 bp) (2,539) CMBX NA BB Index — 1,660 83,000 5/11/63 (500 bp) (393) CMBX NA BB Index — 1,623 157,000 5/11/63 (500 bp) (2,260) CMBX NA BB Index — 4,357 165,000 5/11/63 (500 bp) 276 CMBX NA BB Index — 2,567 166,000 5/11/63 (500 bp) (1,538) CMBX NA BB Index — (2,917) 167,000 5/11/63 (500 bp) (7,047) CMBX NA BB Index — (1,181) 226,000 5/11/63 (500 bp) (6,770) CMBX NA BB Index — (3,220) 166,000 5/11/63 (500 bp) (7,325) CMBX NA BBB– Index BBB–/P (7,086) 366,000 5/11/63 300 bp (168) CMBX NA BBB– Index BBB–/P 4,569 192,000 5/11/63 300 bp 8,197 CMBX NA BBB– Index BBB–/P (3,324) 184,000 5/11/63 300 bp 154 18 Putnam VT Inc ome Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $126 $182,000 5/11/63 300 bp $3,566 CMBX NA BBB– Index BBB–/P 630 182,000 5/11/63 300 bp 4,070 CMBX NA BBB– Index BBB–/P 7,647 177,000 5/11/63 300 bp 10,992 CMBX NA BBB– Index BBB–/P 6,748 141,000 5/11/63 300 bp 9,413 CMBX NA BBB– Index — (8,636) 184,000 1/17/47 (300 bp) (8,893) CMBX NA BBB– Index — (10,565) 187,000 1/17/47 (300 bp) (10,826) Goldman Sachs International CMBX NA BB Index — (720) 75,000 5/11/63 (500 bp) (2,575) CMBX NA BB Index — 1,877 83,000 5/11/63 (500 bp) (176) CMBX NA BBB– Index BBB–/P (3,064) 184,000 5/11/63 300 bp 409 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $102,305,544 $— Foreign government and agency bonds and notes — 424,247 — Mortgage-backed securities — 147,053,317 — Municipal bonds and notes — 1,347,051 — Preferred stocks 1,717,690 — — Purchased options outstanding — 1,588,380 — Purchased swap options outstanding — 300,953 — U.S. Government and agency mortgage obligations — 89,268,168 — U.S. Treasury obligations — 276,079 — Short-term investments 53,971,405 5,099,305 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(92,564) $— $— Written options outstanding — (1,467,080) — Written swap options outstanding — (1,719,267) — Forward premium swap option contracts — (36,705) — TBA sale commitments — (5,393,906) — Interest rate swap contracts — 501,905 — Total return swap contracts — 100,265 — Credit default contracts — 57,447 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 19 Statement of assets and liabilities 6/30/14 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $324,766,105) $349,380,734 Affiliated issuers (identified cost $53,971,405) (Notes 1 and 5) 53,971,405 Cash 50,963 Dividends, interest and other receivables 2,993,836 Receivable for shares of the fund sold 66,782 Receivable for investments sold 4,035,816 Receivable for sales of delayed delivery securities (Note 1) 5,362,163 Receivable for variation margin (Note 1) 51,539 Unrealized appreciation on forward premium swap option contracts (Note 1) 27,726 Unrealized appreciation on OTC swap contracts (Note 1) 669,025 Premium paid on OTC swap contracts (Note 1) 42,691 Total assets Liabilities Payable for investments purchased 2,306,603 Payable for purchases of delayed delivery securities (Note 1) 73,299,893 Payable for shares of the fund repurchased 502,837 Payable for compensation of Manager (Note 2) 106,065 Payable for custodian fees (Note 2) 14,122 Payable for investor servicing fees (Note 2) 55,055 Payable for Trustee compensation and expenses (Note 2) 188,100 Payable for administrative services (Note 2) 540 Payable for distribution fees (Note 2) 27,238 Payable for variation margin (Note 1) 57,135 Unrealized depreciation on OTC swap contracts (Note 1) 308,396 Premium received on OTC swap contracts (Note 1) 245,608 Unrealized depreciation on forward premium swap option contracts (Note 1) 64,431 Written options outstanding, at value (premiums $3,174,191) (Notes 1 and 3) 3,186,347 TBA sale commitments, at value (proceeds receivable $5,354,219) (Note 1) 5,393,906 Collateral on certain derivative contracts, at value (Note 1) 143,831 Other accrued expenses 104,052 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $362,716,013 Undistributed net investment income (Note 1) 6,518,591 Accumulated net realized loss on investments (Note 1) (63,416,189) Net unrealized appreciation of investments and assets and liabilities 24,830,106 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $198,257,095 Number of shares outstanding 16,586,963 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.95 Computation of net asset value Class IB Net assets $132,391,426 Number of shares outstanding 11,168,253 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.85 The accompanying notes are an integral part of these financial statements. 20 Putnam VT Inc ome Fund Statement of operations Six months ended 6/30/14 (Unaudited) Investment income Interest (including interest income of $14,981 from investments in affiliated issuers) (Note 5) $8,571,091 Dividends 49,891 Total investment income Expenses Compensation of Manager (Note 2) 643,099 Investor servicing fees (Note 2) 165,512 Custodian fees (Note 2) 27,673 Trustee compensation and expenses (Note 2) 10,449 Distribution fees (Note 2) 161,579 Administrative services (Note 2) 3,403 Other 107,094 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,208,825 Net increase from payments by affiliates (Note 2) 1,282 Net realized loss on swap contracts (Note 1) (468,166) Net realized gain on futures contracts (Note 1) 149,760 Net realized gain on written options (Notes 1 and 3) 1,286,683 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 6,007,870 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/14* 12/31/13 Increase (decrease) in net assets Operations: Net investment income $7,502,173 $16,736,536 Net realized gain on investments 6,178,384 5,009,567 Net unrealized appreciation (depreciation) of investments 6,007,870 (14,905,366) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (12,539,895) (9,125,301) Class IB (8,023,749) (5,281,075) Increase (decrease) from capital share transactions (Note 4) 1,228,403 (42,099,746) Total increase (decrease) in net assets Net assets: Beginning of period 330,295,335 379,960,720 End of period (including undistributed net investment income of $6,518,591 and $19,580,062, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 21 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/14† .28 .44 (.78) — * .29 * 2.32 * 105 * 12/31/13 .58 (.32) (.49) — .59 4.82 254 12/31/12 .48 .76 (.64) — .60 4.02 203 12/31/11 .54 .06 (1.10) — f,g .58 4.57 263 12/31/10 .88 .30 (1.43) — .59 h 7.25 88 12/31/09 .79 3.23 (.65) — 1.16 i,j 7.52 i 278 Class IB 6/30/14† .26 .44 (.75) — * .41 * 2.19 * 105 * 12/31/13 .54 (.31) (.46) — .84 4.57 254 12/31/12 .44 .75 (.60) — .85 3.77 203 12/31/11 .51 .07 (1.07) — f,g .83 4.34 263 12/31/10 .84 .30 (1.41) — .84 h 7.02 88 12/31/09 .76 3.19 (.61) — 1.41 i,j 7.27 i 278 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover excludes TBA purchase and sale transactions. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Amount represents less than $0.01 per share. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.21% of average net assets for the period ended December 31, 2009. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 22 Putnam VT Inc ome Fund Notes to financial statements 6/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through June 30, 2014. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied bydealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option Putnam VT Inc ome Fund 23 contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’sportfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a 24 Putnam VT Inc ome Fund seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’sportfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts, and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,363,398 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,254,000 and may include amounts related to unsettled agreements. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount, have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2013, the fund had a capital loss carryover of $63,530,762 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $44,214,935 $3,609,925 $47,824,860 * 15,705,902 N/A 15,705,902 12/31/16 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $386,161,817, resulting in gross unrealized appreciation and depreciation of $19,617,571 and $2,427,249, respectively, or net unrealized appreciation of $17,190,322. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are Putnam VT Inc ome Fund 25 determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 32.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $1,282 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $100,346 Class IB 65,166 Total $165,512 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $199, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $161,579 26 Putnam VT Inc ome Fund Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $293,895,070 and $297,551,083, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized asfollows: Written swap option Written swap option Written option Written option contract amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period $64,853,400 $178,347 $— — Options opened 168,370,400 1,689,021 675,000,000 2,815,156 Options exercised — Options expired — — (72,000,000) (197,031) Options closed (131,060,900) (258,802) (259,000,000) (1,052,500) Written options outstanding at the end of the reporting period $102,162,900 $1,608,566 $344,000,000 $1,565,625 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/14 Year ended 12/31/13 Six months ended 6/30/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 191,033 $2,291,249 340,692 $4,088,756 1,312,238 $15,601,170 1,031,068 $12,222,881 Shares issued in connection with reinvestment of distributions 1,079,165 12,539,895 761,076 9,125,301 695,299 8,023,749 443,788 5,281,075 1,270,198 14,831,144 1,101,768 13,214,057 2,007,537 23,624,919 1,474,856 17,503,956 Shares repurchased (1,545,079) (18,565,584) (3,385,124) (40,403,016) (1,582,137) (18,662,076) (2,731,889) (32,414,743) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of Name of affiliate the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Short Term Investment Fund * $40,174,152 $78,868,387 $65,071,134 $14,981 $53,971,405 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $101,100,000 Purchased swap option contracts (contract amount) $14,500,000 Written TBA commitment option contracts (contract amount) (Note 3) $202,300,000 Written swap option contracts (contract amount) (Note 3) $72,400,000 Futures contracts (number of contracts) 600 Centrally cleared interest rate swap contracts (notional) $92,400,000 OTC total return swap contracts (notional) $132,700,000 OTC credit default contracts (notional) $5,800,000 Centrally cleared credit default contracts (notional) $200,000 Putnam VT Inc ome Fund 2 7 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $95,384 Payables $37,937 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 3,047,311* Unrealized depreciation 3,871,424* Total *Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported with the Statement of assets and liabilities. Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $149,760 $37,669 $187,429 Interest rate contracts (794,606) — (505,835) $(1,300,441) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $81,876 $81,876 Interest rate contracts (67,556) 1,255,976 (1,141,997) $46,423 Total 28 Putnam VT Inc ome Fund This page intentionally left blank. Putnam VT Inc ome Fund 29 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Capital Inc. Merrill Lynch, Pierce, Bank of America N.A. Barclays Bank PLC (clearing broker Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $51,453 $— $— $— $— $— $51,453 OTC Total return swap contracts* # — 299,538 — 45,447 8,162 — — — 353,147 OTC Credit default contracts* # 11,055 3,685 — — 77,171 3,473 — — 95,384 Futures contracts § — 86 86 Forward premium swap option contracts # — — — 16,856 — — 10,870 — 27,726 Purchased swap options** # 300,953 — 300,953 Purchased options** # — 1,588,380 — 1,588,380 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 23,837 — 23,837 OTC Total return swap contracts* # 315 191,375 — — 6,726 54,304 162 — 252,882 OTC Credit default contracts* # — 34,029 3,908 — — 37,937 Futures contracts § — 33,298 33,298 Forward premium swap option contracts # — — — 31,338 — — 33,093 — 64,431 Written swap options # 570,035 — 1,149,232 — 1,719,267 Written options # — 1,467,080 — 1,467,080 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(164,000) $111,848 $— $— $— $— $(1,050,317) $— Net amount $(94,342) $— $27,616 $30,965 $44,578 $(54,739) $— $(33,212) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 30 Putnam VT Income Fund Putnam VT Income Fund31 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 24,485,293 803,142 1,980,000 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 32 Putnam VT Inc ome Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the IndependentTrustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable PaulG.Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under Putnam VT Inc ome Fund 33 management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-managementcontracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at thattime. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance arewarranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their 34 Putnam VT Inc ome Fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Corporate Debt Funds A Rated) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period Three-year period Five-year period 1st 1st 1st For each of the one-year, three-year and five-year periods ended December 31, 2013, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2013, there were 26, 25 and 25 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Putnam VT Inc ome Fund 35 This page intentionally left blank. 36 Putnam VT Inc ome Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Income Fund 3 7 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. 289196 8/14 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 27, 2014
